                                          Case 3:18-cv-02741-JSC Document 16 Filed 02/08/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DANELLA JENKINS,                                   Case No.18-cv-02741-JSC
                                                       Plaintiff,
                                   8
                                                                                           ORDER RE: PLAINTIFF’S MOTION
                                                v.                                         FOR DEFAULT JUDGMENT
                                   9

                                  10    FROG HOLLOW FARM, LLC,                             Re: Dkt. No. 15
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On August 8, 2018, the Clerk entered Defendant’s default in this action. (Dkt. No. 13.)

                                  14   On January 24, 2019, Plaintiff filed a motion for default judgment which is set for hearing on

                                  15   March 7, 2019. (Dkt. No. 15.) The docket does not reflect a proof of service of Plaintiff’s motion

                                  16   for default judgment on Defendant. Plaintiff shall file proof of service of the motion for default

                                  17   judgment by February 13, 2019.

                                  18          IT IS SO ORDERED.

                                  19   Dated: February 8, 2019

                                  20

                                  21
                                                                                                    JACQUELINE SCOTT CORLEY
                                  22                                                                United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
